Appellate Case: 20-4040         Document: 010110732916   Date Filed: 09/01/2022   Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                 FOR THE TENTH CIRCUIT                    September 1, 2022
                             _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  ELLIS-HALL CONSULTANTS, LLC, a
  Utah limited liability company;
  ANTHONY HALL, an individual,

         Plaintiffs,

  v.

  GEORGE B. HOFMANN, IV, an
  individual; PARSONS KINGHORN
  HARRIS n/k/a COHNE KINGHORN,
  P.C., a Utah professional corporation;
  MATTHEW M. BOLEY, an individual;                  Nos. 20-4040, 20-4041, 20-4045
  KIMBERLEY L. HANSEN, an individual;               (D.C. No. 2:12-CV-00771-DB)
  GARY E. JUBBER, an individual; and                (D.C. No. 2:15-CV-00913-DB)
  DAVID R. HAGUE, an individual;                              (D. Utah)
  FABIAN & CLENDENIN n/k/a FABIAN
  VANCOTT, P.C., a Utah professional
  corporation,

         Defendants,

  consolidated with

  In re: RENEWABLE ENERGY
  DEVELOPMENT CORPORATION,

         Debtor.
  ---------------------------------------

  ELIZABETH R. LOVERIDGE, Chapter 7
  Trustee,

         Plaintiff,

  v.

  TONY HALL; ELLIS-HALL
Appellate Case: 20-4040      Document: 010110732916         Date Filed: 09/01/2022      Page: 2



  CONSULTANTS, LLC; SUMMIT WIND
  POWER, LLC; SSP, A Trust, Scott
  Rasmussen, Trustee; CLAY R.
  CHRISTIANSEN, an individual; DIANE
  E. CHRISTIANSEN, an individual;
  RICHARD D. FRANCOM, an individual;
  STEPHEN K. MEYER, an individual;
  BONNIE G. MEYER, an individual; and
  DOES I-X,

        Defendants,

  and

  SUMMIT WIND POWER, LLC; and
  KIMBERLY CERUTI, an individual,

        Third-Party Plaintiffs –
        Appellants/Cross-Appellees,

  v.

  PARSONS KINGHORN HARRIS, a
  professional corporation; GEORGE B.
  HOFMANN, IV, an individual;
  MATTHEW BOLEY, an individual;
  KIMBERLEY L. HANSEN, an individual;
  VICTOR P. COPELAND, an individual;
  LISA R. PETERSEN, an individual; and
  MELYSSA DAVIDSON, an individual,

        Third-Party Defendants –
        Appellees/Cross-Appellants.
                        _________________________________

                               ORDER AND JUDGMENT*

        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of this
 appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. But it
 may be cited for its persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
                                               2
Appellate Case: 20-4040     Document: 010110732916         Date Filed: 09/01/2022     Page: 3



                          _________________________________

 Before MORITZ, EBEL, and EID, Circuit Judges.
                   _________________________________

        After years of intractable litigation, defendants moved to dismiss this case under

 Federal Rules of Civil Procedure 37 and 41 as a sanction for plaintiffs’ conduct during

 discovery. The district court granted the motion, and plaintiffs now appeal that dismissal

 order (among other rulings). For the reasons that follow, we affirm.

                                        Background

        This dispute began over a decade ago—in December 2011—when Renewable

 Energy Development Corporation (REDCO), a company that develops solar- and wind-

 energy products, filed for Chapter 7 bankruptcy. George Hofmann, an attorney at Parsons

 Kinghorn Harris (PKH), was appointed as REDCO’s trustee. In May 2012, Hofmann

 filed an adversary proceeding on REDCO’s behalf against Summit Wind Power, LLC

 (SWP) and others. Two months later, SWP and its sole owner, Kimberly Ceruti (together,

 plaintiffs), brought a third-party complaint asserting various claims against Hofmann,

 PKH, and other PKH attorneys (collectively, defendants). Broadly, plaintiffs alleged that

 defendants engaged in malpractice in connection with the REDCO bankruptcy

 proceedings. Those third-party proceedings—in particular, the discovery process during

 those proceedings—are now the subject of this appeal.1

        As the third-party proceedings entered discovery, the parties had a difficult time



        1
      Three days after plaintiffs filed their third-party complaint, Hofmann resigned as
 REDCO trustee. The adversary proceedings eventually settled in 2014.
                                              3
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022      Page: 4



 working cooperatively.2 In April 2017, a newly assigned district-court judge instructed

 the parties at a hearing to “[g]et discovery going” and move the case forward. Supp. App.

 vol. 6, 1713. To that end, the district court encouraged the parties to confer and agree on

 a scheduling order. The district court also encouraged Ceruti, who has sometimes

 represented herself in these proceedings, to retain an attorney. After the hearing,

 defendants circulated a proposed scheduling order to plaintiffs. A month later, having not

 received a response, defendants requested a hearing so that a scheduling order could be

 entered. Ceruti twice objected to their request, citing a litany of reasons. Eventually,

 about nine months after the district court’s initial instruction to move the case along, a

 scheduling order was entered (following a hearing before a magistrate judge).

        With the scheduling order in place, defendants served document requests and

 interrogatories on plaintiffs. Defendants also attempted to schedule depositions with

 Ceruti—SWP’s designated witness under Federal Rule of Civil Procedure Rule 30(b)(6),

 which governs depositions directed to an organization. Although defendants offered SWP

 several deposition dates over a two-month period, SWP informed defendants that neither

 Ceruti (as its designated witness) nor SWP’s counsel was available—without providing

 alternative dates. And despite an extension, Ceruti failed to timely respond to defendants’

 document requests or the single interrogatory directed at her. Instead, pointing to her

 status as a pro se litigant and other pending litigation, Ceruti moved to stay the district-


        2
          Before discovery, the defendants had unsuccessfully moved to dismiss the case
 under a doctrine that precludes certain lawsuits against bankruptcy trustees. That motion
 led to an interlocutory appeal, which was pending from December 2013 until August
 2015.
                                               4
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022        Page: 5



 court proceedings, a motion the district court denied.

        Citing these difficulties with the scheduling order, the Rule 30(b)(6) deposition,

 and the document requests and interrogatory, as well as Ceruti’s motion to stay,

 defendants moved to dismiss Ceruti’s claims under Rule 41(b) for failing to participate in

 discovery in compliance with the Federal Rules of Civil Procedure. Weighing the

 relevant factors, the district court denied defendants’ motion but observed that the

 circumstances of the case only “narrowly weigh[ed] against dismissal.” Supp. App. vol.

 7, 2053. Agreeing with defendants, the district court attributed “significant delays” in the

 case to Ceruti. Id. It noted that Ceruti’s “failure to comply with deadlines, refusal or

 inability to attend hearings and schedule depositions, failure to respond to discovery

 requests, and repeated attempts to stay or delay the litigation” had burdened the judicial

 system and court staff while interfering “with the effective administration of justice.” Id.

 The court explained that it had not “explicitly provided [Ceruti] with advance[] notice of

 the potential sanction of dismissal,” but it added that its order should be understood to

 “provide[] such notice.” Id. at 2053–54.

        So the case continued, but matters did not improve. In the months that followed,

 defendants filed several motions to compel discovery. For instance, defendants’ first

 attempt to conduct SWP’s Rule 30(b)(6) deposition was marred by Ceruti’s disruptive

 behavior, including verbose and nonresponsive answers to defendants’ questioning,

 requiring defendants to continue the deposition and request judicial supervision. The

 district court granted the motion, explaining that given the “facts and history of this

 case,” judicial supervision was “an appropriate remedy”; it ordered the magistrate judge

                                               5
Appellate Case: 20-4040      Document: 010110732916            Date Filed: 09/01/2022    Page: 6



 to supervise the deposition in person. Supp. App. vol. 9, 2556. Similar disruptive

 behavior occurred during Ceruti’s personal deposition: Following a joint phone call from

 the parties during that deposition, the magistrate judge “encouraged [Ceruti] to answer

 counsel’s questions to the best of her ability without being argumentative and warned that

 a failure to do so could result in sanctions.” Id. at 2520.

        A few weeks later, on its own initiative, the district court issued a show-cause

 order requiring the parties to explain why the action should not be “dismissed as a

 sanction due to misconduct.” Id. at 2569. The district court was “troubled by the ongoing

 willful pattern of conduct that [had] delay[ed] and disrupt[ed] the litigation.” Id. The

 court specifically called out Ceruti’s conduct at SWP’s Rule 30(b)(6) deposition and

 noted that its prior admonition—that the case could be dismissed as a sanction—had gone

 unheeded. The district court ordered briefing from the parties and, together with the

 magistrate judge, conducted a hearing on its show-cause order.

        At that hearing, the district court and magistrate judge detailed plaintiffs’ conduct

 during discovery, and the district court twice noted that it was “this close” to dismissing

 Ceruti from the case. App. vol. 13, 2920, 2945. The district court attributed much of the

 difficulty to Ceruti litigating the case pro se. Accordingly, the district court explained that

 Ceruti had six weeks to find an attorney, or else it would appoint Jared Bramwell (who

 was already representing SWP, Ceruti’s company) to represent her. The district court

 added that it had not previously been assigned to “a case that has been this naggingly

 burdensome,” id. at 2907, that this “case has got to become a normal case,” and that the

 parties “have to cooperate,” id. at 2951. The magistrate judge added that the parties’

                                                6
Appellate Case: 20-4040      Document: 010110732916           Date Filed: 09/01/2022      Page: 7



 conduct had to change, urging “[r]esponsiveness, cooperation, [and] meaningful meet and

 confer[s].” Id. at 2931. The magistrate judge emphasized that attempts “to resolve issues”

 with the court had to be “a last resort, not a first one.” Id. Later, when Ceruti failed to

 obtain an attorney to represent her within the allotted time, the district court appointed

 Bramwell as her attorney.

        After this hearing, the parties stipulated to an amended scheduling order. In the

 months that followed, defendants made supplemental discovery disclosures, including

 some documents that they disclosed only after plaintiffs obtained some of those same

 documents by third-party subpoena. Given the newly produced documents, defendants

 made Hofmann available for an additional deposition, so he could be questioned about

 the new documents. Additionally, ten days before the close of fact discovery, new

 attorneys entered appearances to represent plaintiffs, including Ceruti. Shortly after new

 counsel appeared, plaintiffs unilaterally canceled PKH’s Rule 30(b)(6) deposition—

 which the parties had agreed to hold even though fact discovery had closed—after a

 dispute over the number of topics in the notice of deposition, as well as disagreements

 over the time permitted for the deposition.

        Then, apparently because of what plaintiffs perceived as defendants’ belated

 document disclosures, plaintiffs moved to strike defendants’ answer and enter default

 judgment in their favor. Plaintiffs also moved to stay the case until their pending default

 motion was resolved, or alternatively, asked that the pending expert-discovery deadlines

 be extended.



                                                7
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022      Page: 8



        The next day—the day of the deadline—plaintiffs submitted their expert

 disclosures. But the disclosures did not conform to the requirements of Federal Rule of

 Civil Procedure 26(a)(2)(B) because plaintiffs failed to include the actual expert reports.

 Rather, plaintiffs stated that they would only disclose expert reports after the district court

 ruled on their motion to strike defendants’ answer or after the completion of fact

 discovery. What’s more, one of plaintiffs’ experts was retained only two days before the

 disclosure deadline. And that expert’s retainer agreement expressly contemplated that no

 report would be submitted by the deadline.

        The district court and the magistrate judge conducted a hearing on July 29, 2019,

 to address the pending motions. At the hearing, the district court remarked that this case

 has “a history that is uncommonly difficult, torture.” Supp. App. vol. 12, 3378. And after

 reviewing the transcript and videotape of SWP’s Rule 30(b)(6) deposition, the district

 court described the conduct of plaintiffs’ new counsel as “one of the more troubling

 things to watch” and stated that the attorney was “obstructionist,” “difficult,” and

 “uncooperative in the extreme.” Id. The magistrate judge echoed that sentiment. All of

 the pending motions were decided in defendants’ favor, including their motion to strike

 plaintiffs’ expert disclosures, which they filed shortly after this hearing.

        Defendants then moved, under Rules 37 and 41, to dismiss the case—this time in

 its entirety—with prejudice as a sanction for plaintiffs’ improper discovery conduct; they

 also moved for summary judgment on plaintiffs’ remaining claims. After more than

 seven years of litigation over plaintiffs’ claims, the district court granted both motions in

 a single written order, dismissing the case with prejudice. Plaintiffs appeal those

                                                8
Appellate Case: 20-4040      Document: 010110732916         Date Filed: 09/01/2022      Page: 9



 dispositive orders (Ceruti in Appeal No. 20-4040, and SWP in Appeal No. 20-4041), as

 well as several discovery rulings.3

                                           Analysis

        We review involuntary dismissals under Rules 37(b)(2) and 41(b) for abuse of

 discretion. See Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003) (reviewing

 dismissal under Rule 41(b) for failure to comply with rules and court orders); Procter &

 Gamble Co. v. Haugen, 427 F.3d 727, 738 (10th Cir. 2005) (reviewing dismissal under

 Rule 37 as discovery sanction). A district court abuses its discretion when it makes “a

 clear error of judgment or exceed[s] the bounds of permissible choice in the

 circumstances.” Ecclesiastes 9:10-11-12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143

 (10th Cir. 2007) (alteration in original) (quoting McEwen v. City of Norman, 926 F.2d

 1539, 1553–54 (10th Cir. 1991)). It is also an abuse of discretion to rely “upon clearly

 erroneous findings of fact.” Id. A factual “finding is clearly erroneous if we are left with a

 definite and firm conviction that a mistake has been made.” Scalia v. Paragon

 Contractors Corp., 957 F.3d 1156, 1161 (10th Cir. 2020).

        Under Rule 41(b), “a district court may dismiss an action with prejudice if the

 plaintiff fails ‘to comply with [the Federal Rules of Civil Procedure] or any order of

 court.’” Olsen, 333 F.3d at 1204 (alteration in original) (quoting Fed. R. Civ. P. 41(b)).

 Under Rule 37(b)(2), a district court may sanction a party who “fails to obey an order to

 provide or permit discovery.” Procter & Gamble, 427 F.3d at 737. Among “the available


        3
         Defendants also cross-appeal (in Appeal No. 20-4045) the denial of the motion to
 dismiss that they filed earlier in the litigation.
                                               9
Appellate Case: 20-4040       Document: 010110732916            Date Filed: 09/01/2022        Page: 10



  sanctions” is an order “‘dismissing the action or proceeding.’” Id. (quoting Fed. R. Civ.

  P. 37(b)(2)(A)(v)).

         Before dismissing a case with prejudice as a sanction—whether under Rule 41 or

  37—a district court should evaluate specific factors “on the record.” Ehrenhaus v.

  Reynolds, 965 F.2d 916, 921 (10th Cir. 1992); see also Ecclesiastes, 497 F.3d at 1143–44

  (applying these factors in Rule 41(b) dismissal). Those factors are: “(1) the degree of

  actual prejudice to the other party; (2) the amount of interference with the judicial

  process; (3) the litigant’s culpability; (4) whether the court warned the party in advance

  that dismissal would be a likely sanction for noncompliance; and (5) the efficacy of lesser

  sanctions.” Ecclesiastes, 497 F.3d at 1143. These factors are “not exhaustive, nor are the

  factors necessarily” of equal weight. Procter & Gamble, 427 F.3d at 738 (quoting Chavez

  v. City of Albuquerque, 402 F.3d 1039, 1044 (10th Cir. 2005)). Further, “[t]hese factors

  do not constitute a rigid test; rather, they represent criteria for the district court to

  consider prior to imposing dismissal as a sanction.” Ehrenhaus, 965 F.2d at 921. “Only

  when the aggravating factors outweigh the judicial system’s strong predisposition to

  resolve cases on their merits is dismissal an appropriate sanction.” Id. (quoting Meade v.

  Grubbs, 841 F.2d 1512, 1521 n.7 (10th Cir. 1988)).

         Plaintiffs concede that the district court applied the correct factors but challenge its

  conclusion as to each, arguing that the ultimate dismissal ruling was an abuse of

  discretion.4 We accordingly review the district court’s analysis of each factor, beginning


         4
           Ceruti, proceeding pro se on appeal, incorporates SWP’s brief, so we consider
  plaintiffs’ arguments collectively.
                                                 10
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022      Page: 11



  with the degree of prejudice suffered by defendants. See id. The district court found this

  factor satisfied because plaintiffs’ conduct unnecessarily delayed the litigation, caused

  defendants’ legal fees to increase, and created uncertainty around defense strategy.

  Specifically, the district court highlighted plaintiffs’ conduct related to the Rule 30(b)(6)

  depositions of both SWP and PKH, plaintiffs’ unwillingness to work towards resolving

  discovery disputes rather than involving the court, plaintiffs’ failure to produce timely

  and proper expert reports, and plaintiffs’ failure to provide a damages calculation. On

  appeal, plaintiffs complain that defendants’ belated production of documents went

  unpunished and assert various challenges to the district court’s factual assessment of their

  conduct. But these challenges do not demonstrate that the district court’s factual findings

  are clearly erroneous.

         And critically, plaintiffs do not address the crux of the district court’s reasoning as

  to the prejudice factor—that plaintiffs’ conduct resulted in increased costs and delay and

  that the failure to comply with the expert-disclosure rules prejudiced defendants because

  it created uncertainty about how defendants would litigate the case. Indeed, consistent

  with the district court’s conclusion, increased costs and delays are valid reasons to find

  actual prejudice. See Jones v. Thompson, 996 F.2d 261, 264 (10th Cir. 1993) (“Plaintiffs

  have prejudiced the [d]efendants by causing delay and mounting attorney[] fees.”); Auto-

  Owners Ins. Co. v. Summit Park Townhome Ass’n, 886 F.3d 852, 860 (10th Cir. 2018)

  (concluding prejudice factor satisfied when defendant’s violation of disclosure order

  wasted time and then “sparked months of litigation”). Accordingly, the district court did



                                               11
Appellate Case: 20-4040       Document: 010110732916          Date Filed: 09/01/2022       Page: 12



  not err in finding that defendants were prejudiced by plaintiffs’ conduct on the basis of

  delays and increased costs.

         Turning to the next factor—interference with the judicial process—the district

  court noted that in addition to the discovery issues highlighted above, plaintiffs had

  forced the court (and its staff) to handle their numerous extraneous filings, motions, and

  hearings. See Ehrenhaus, 965 F.2d at 921. The district court again highlighted plaintiffs’

  failure to provide timely expert reports, as well as their attempt to file such reports six

  weeks late, without permission, a deadline extension, or a showing of good cause,

  remarking that this course of action “effectively destroyed” the court’s schedule for the

  case. App. vol. 12, 2557.

         On appeal, plaintiffs contend that the district court’s findings on this factor

  “focused principally and uniquely on Ceruti.” SWP Br. 24. They also note that their

  expert reports were eventually produced with months to go before the scheduled trial

  date. Yet contrary to plaintiffs’ contention, the district court’s analysis did not focus

  solely on Ceruti’s conduct. Indeed, the district court attributed the failure to provide

  timely expert reports without good cause to all plaintiffs, not just Ceruti.5 Moreover,

  although plaintiffs suggest that their late expert reports did not interfere with the judicial

  process because the trial was still months away, the district court disagreed, stating that

  the “failures to comply with the . . . scheduling order would have delayed trial


         5
          Further, in other parts of its dismissal order, the district court detailed additional
  conduct attributable to all plaintiffs, including their unwillingness to work towards
  resolving discovery disputes rather than involving the court, their conduct during the
  Rule 30(b)(6) depositions, and their failure to provide a damages calculation.
                                                12
Appellate Case: 20-4040      Document: 010110732916           Date Filed: 09/01/2022         Page: 13



  significantly.” App. vol. 12, 2557. And plaintiffs’ conclusory suggestion to the contrary

  does not render the district court’s factual finding on this point clearly erroneous.

         We have held that causing a district court to expend unnecessary resources can

  establish interference with the judicial process. See Jones, 996 F.2d at 265 (finding

  interference with judicial process when plaintiffs “repeatedly ignored court orders and

  thereby hindered the court’s management of its docket and its efforts to avoid

  unnecessary burdens on the court and the opposing party”); Auto-Owners Ins., 886 F.3d

  at 860 (finding this factor satisfied when there were “hundreds of wasted hours by [the

  opposing party], the court,” and other entities involved in the case). Having found that

  both the unnecessary discovery motions and the untimely expert reports wasted judicial

  resources, the district court did not err in weighing this factor in favor of dismissal.

         Next, the district court considered plaintiffs’ culpability. See Ehrenhaus, 965 F.2d

  at 921. This factor requires “‘willfulness, bad faith, or [some] fault’ rather than just a

  simple ‘inability to comply.’” Lee v. Max Int’l, LLC, 638 F.3d 1318, 1321 (10th Cir.

  2011) (alteration in original) (quoting Archibeque v. Atchison, Topeka & Santa Fe Ry., 70

  F.3d 1172, 1174 (10th Cir. 1995)). “[W]illful” conduct stands in contrast to instances of

  “‘involuntary noncompliance.’” Sheftelman v. Standard Metals Corp. (In re Standard

  Metals Corp.), 817 F.2d 625, 628–29 (10th Cir. 1987) (quoting Patterson v. C. I. T.

  Corp., 352 F.2d 333, 336 (10th Cir. 1965)). The district court found plaintiffs were

  culpable because they: (1) unilaterally canceled PKH’s 30(b)(6) deposition;

  (2) obstructed the taking of SWP’s 30(b)(6) deposition; (3) moved to strike defendants’

  answer and seek default judgment rather than take the more moderate approach offered

                                                13
Appellate Case: 20-4040       Document: 010110732916           Date Filed: 09/01/2022       Page: 14



  by defendants; and (4) failed to provide timely expert reports and instead filed them six

  weeks late despite being denied an extension.

         Plaintiffs argue that this factor is not met because they did not act willfully—

  rather, on plaintiffs’ telling, the problems in this case (particularly with respect to their

  expert disclosures) stemmed from simple misunderstandings with defendants. We

  disagree. To illustrate the point, consider plaintiffs’ approach to the expert reports. First,

  one of their experts was not retained until two days before the expert-disclosure deadline.

  Second, plaintiffs do not dispute that the expert’s retainer agreement expressly

  contemplated seeking an extension and therefore missing the deadline for his report. And

  third, plaintiffs unilaterally refused to disclose their expert reports until the district court

  ruled on the motion to strike defendants’ answer—essentially choosing to substitute their

  own judgment and preference for the district court’s. Given these events, we agree with

  the district court’s conclusion that plaintiffs “consciously chose” to submit the reports

  late and therefore acted willfully. App. vol. 12, 2558; see also Sheftelman, 817 F.2d at

  628–29 (distinguishing “willful” and “intentional” conduct from involuntary failures to

  comply, such as failing to pay fine due to insolvency).

         Moreover, even if we were to accept plaintiffs’ explanation that their initial failure

  to timely produce their expert report stemmed from a misunderstanding with opposing

  counsel, that does not explain why over a month later they had still not produced their

  expert reports. Further, plaintiffs conceded at the July 29 motion hearing that the decision

  to cancel the Rule 30(b)(6) deposition, scheduled after the close of fact discovery, was

  “an error in hindsight.” SWP Br. 22. Accordingly, plaintiffs’ “protestations ring hollow.”

                                                 14
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022      Page: 15



  Ecclesiastes, 497 F.3d at 1148. Their attempt to shift blame to defendants’ purportedly

  belated discovery disclosures (which under the operative scheduling order were in fact

  timely) does not account for plaintiffs’ own behavior or the fact that defendants offered a

  deposition for plaintiffs to inquire about the newly disclosed documents.6

         What’s more, plaintiffs fail to address several aspects of the district court’s ruling,

  including their decision—after defendants supplemented their initial disclosures—to

  move to strike defendants’ answer and seek default judgment, rather than working with

  defendants to arrange depositions to ask about the new documents. And they do not

  persuasively address counsel’s and Ceruti’s unprofessional conduct at SWP’s and PKH’s

  Rule 30(b)(6) depositions.7 Cf. Ecclesiastes, 497 F.3d at 1148–49 (concluding that

  disruptive conduct related to scheduling depositions satisfied culpability factor). In short,

  we conclude the district court did not err in weighing this factor in favor of dismissal.

         As for the next factor—whether the court warned the plaintiffs in advance that

  dismissal would be a likely sanction for noncompliance—plaintiffs concede the district

  court warned that dismissal was possible. See Ehrenhaus, 965 F.2d at 921. In particular,


         6
            Plaintiffs cite Toma v. City of Weatherford, 846 F.2d 58 (10th Cir. 1988), to
  support their contention that their missteps were involuntary. But their conduct is unlike
  the plaintiff’s behavior in Toma, which amounted to “some laxity and inattentiveness to
  filing deadlines.” Toma, 846 F.3d at 61. Moreover, in Toma, the suit had been pending
  for only seven months at the time of dismissal. Id. Here, by stark contrast, plaintiffs’
  claims had been pending for over seven years.
          7
            Plaintiffs also complain that they should not be punished for disagreements
  between opposing attorneys. That argument is unavailing. In the involuntary-dismissal
  context, we have explained that there is “‘nothing novel’ about holding clients
  responsible for the conduct of their attorneys, even conduct they did not know about.”
  Ecclesiastes, 497 F.3d at 1145 n.12 (quoting Gripe v. City of Enid, 312 F.3d 1184, 1189
  (10th Cir. 2002)).
                                               15
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022        Page: 16



  when denying defendants’ initial motion to dismiss Ceruti’s claims, the district court

  provided her with clear notice. And the district court’s later show-cause order required

  “[e]ach party” to separately “show cause why this action should not be dismissed.” Supp.

  App. vol. 9, 2570. Such direction effectively warned all plaintiffs that dismissal was a

  possibility. See Ecclesiastes, 497 F.3d at 1150 (explaining that “notice (1) without an

  express warning and (2) objectively based upon the totality of the circumstances (most

  importantly, the trial court’s actions or words)” is “deemed to be sufficient”); Ehrenhaus,

  965 F.2d at 921 (finding notice factor satisfied by district court’s invitation to defendant

  to move to dismiss case if plaintiff failed to attend deposition). Plaintiffs contend,

  however, that there was no “‘noncompliance’ meriting the harsh sanction of dismissal.”

  SWP Br. 28. But as we have detailed, plaintiffs’ conduct did not change, even after the

  district court’s warnings. Accordingly, the district court did not err in weighing this factor

  in favor of dismissal as well.

         With respect to the final factor—the efficacy of lesser sanctions—plaintiffs argue

  that the district court failed to consider less severe alternatives. See Ehrenhaus, 965 F.2d

  at 921. In weighing this factor, the district court explained that plaintiffs’ actions were

  “willful and deliberate” and that their disruptive conduct in the case had “not abated

  despite prior orders, warnings, multiple hearings, and admonitions.” App. vol. 12, 2559.

  All of this led the district court—which, along with the magistrate judge, observed

  plaintiffs’ conduct in this case firsthand—to conclude that anything short of “dismissal

  would be ineffective.” Id. Plaintiffs offer no meaningful reason to doubt the district

  court’s conclusion.

                                                16
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022      Page: 17



         In sum, it is true that “dismissal is a severe sanction and is not ordinarily

  warranted if lesser sanctions would be effective.” Jones, 996 F.2d at 265. Yet after

  careful review of the district court’s order and the relevant portions of the voluminous

  record, we conclude that the district court “thoroughly considered and properly applied”

  the relevant factors. Ecclesiastes, 497 F.3d at 1151. The record “shows [plaintiffs] flouted

  numerous court orders . . . and abused the discovery process.” Jones, 996 F.2d at 266.

  And notably, the district court narrowly denied an earlier motion to dismiss Ceruti’s

  claims and warned that failure to correct course could lead to dismissal; it then also

  issued its own show-cause order directing the parties to explain why the case should not

  be dismissed after no course correction took place. The district court’s decision to

  ultimately follow through on its warnings is not an abuse of discretion under these

  circumstances.

         Moreover, that Ceruti at times proceeded pro se in this litigation does not help her

  here. The district court repeatedly urged Ceruti to obtain counsel and finally appointed

  SWP’s attorney to represent her after she failed to retain one. That Ceruti “did not have

  [the] benefit of counsel at various times was a problem of [her] own making.” Id. And

  although we take a solicitous approach to pro se litigants, we have repeatedly “insisted

  that pro se parties follow the same rules of procedure that govern other litigants.” Garrett

  v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (quoting Nielsen v.

  Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).

         For all of these reasons, we conclude that the district court did not display a clear

  error of judgment or exceed the bounds of permissible choice under these circumstances.

                                                17
Appellate Case: 20-4040      Document: 010110732916          Date Filed: 09/01/2022     Page: 18



  Accordingly, we conclude the district court did not abuse its discretion in dismissing this

  action.8

                                          Conclusion

         Finding no abuse of discretion in the district court’s careful analysis, we affirm its

  order dismissing the complaint under Rules 37(b)(2)(A)(v) and 41(b).


                                                Entered for the Court


                                                Nancy L. Moritz
                                                Circuit Judge




         8
            Because we affirm the district court’s dismissal order, we do not address the
  summary-judgment order or any of the nondispositive issues that plaintiffs, including
  Ceruti, pursue on appeal. And given this disposition, we do not reach defendants’ cross-
  appeal. See Meyerhoff v. Michelin Tire Corp., 70 F.3d 1175, 1184 n.6 (10th Cir. 1995)
  (declining to reach merits of pending cross-appeal). As a final matter, we decline to
  consider the exhibits Ceruti submitted with her briefs on appeal, many of which were not
  presented in the district court. See United States v. Kennedy, 225 F.3d 1187, 1191 (10th
  Cir. 2000) (explaining that we “will not consider material outside the record before the
  district court” except in rare circumstances).
                                               18